Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 03/29/2021 for application number 16/593,403. Claim 1 has been amended. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/08/2021 and 04/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 20200125858 A1; hereinafter “Bauer”) in view of Acharya et al. (US 20190268420 A1; hereinafter “Acharya”), and further in view of Ben-Chen et al. (US 20180041614 A1; hereinafter “Ben-Chen”).

Regarding claim 1, Bauer discloses a method of communications, the method comprising:
allocating a plurality of communications devices of a wired communications network to a plurality of clusters such that no more than one communications device in the plurality of communication devices configured to use a particular communications protocol is allocated to a particular cluster in the plurality of clusters ([0104] A vehicle can be divided into N zones, where each zone includes one or more PDCs (Power and Data Centers) coupled to one or more sensors that cover the zone (each PDC with its connected sensors corresponding to a cluster); [0149] and Fig. 7: The first PDC includes a first sensor interface (e.g., 701, 708a, 706a, 706b, 707a, 707b) configured to receive sensor data from one or more sensors (e.g., 107a, 108a, 108h, 106g) and a first data interface (e.g., 702, 704a, 704b) configured to transmit the sensor data; [0197] Referring to FIG. 19, E/EA architecture includes 6 PDCs covering different zones in the vehicle. Each PDC acts a docking station for sensors in the zone (each PDC with its connected sensors forming a cluster). The PDCs communicate through a sensor ring and through a single interface with the OSP ADAS/AD server; [0089] When operating as a router (e.g., when in a failure mode), the PDC passes raw sensor data unprocessed to one or more computing platforms and other PDCs; Claim 17: …wherein the sensor interface of the at least one PDC of the plurality of PDCs includes at least one of circuitry or software to receive and process raw or pre-processed sensor data from two or more different sensors using two or more physical layers or protocols; thus each PDC corresponds to a cluster head that communicates with a cluster of sensors, and each sensor may be connected to a particular PDC via a different or particular physical layer or protocol.); and
conducting communications between communications devices in different clusters via cluster heads ([0084] In some embodiments, the PDC(s) (Power and Data Center(s)) (= a cluster head) for each zone feed or transmit their collected sensor data (e.g., data packets) into a ring network… data packets can be sent bi-directionally from one PDC to another PDC, bi-directionally from one computing platform to another computing platform, bi-directionally from a PDC to a computing platform, and bi-directionally from a PDC to a sensor (= a communication device) or any other device.).
But Bauer does not explicitly disclose assigning a plurality of addresses to the clusters, wherein each communications device within one of the clusters has an identical address; and conducting communications between the communications devices based on the addresses assigned to the clusters.
However, in the same field of endeavor, Acharya discloses a method of communications, the method comprising: 
allocating a plurality of communications devices of a wired communications network to a plurality of clusters; assigning a plurality of addresses to the clusters, wherein each communications device within one of the clusters has an identical address ([0155] and Fig. 1: the ECUs may be preprogrammed (via a programmed address for the broker 120 (e.g., a configured port address and IP address of broker 120), discussed below) to communicate with the broker 120 in order to establish the channel; thus each broker has an address and has a cluster of ECUs (= communication devices) associated with it, and each device within the cluster has an identical address; [0284] and Fig. 13A: …within an architecture, one or more brokers may be present. In the implementation illustrated in FIG. 13A, the devices within the critical domain (= a first cluster), including eSync Client--1 (1234) and Control ECU 1238, may be pre-programmed with the address of critical domain broker 1332 in order to register with critical domain broker 1332; Likewise, the devices within the user domain (= a second cluster), including eSync Client--2 (1256) and surround view (CAM) park assist 1260, may be pre-programmed with the address of user domain broker 1352 in order to register with user domain broker 1352; thus a plurality of clusters are present, each having a broker with a separate address, and each device in a cluster associated with the broker having an identical address.); and 
conducting communications between the communications devices based on the addresses assigned to the clusters, wherein a header of a packet comprises an address of a destination cluster within a communications network ([0155] and Fig. 1: the ECUs may be preprogrammed (via a programmed address for the broker 120 (e.g., a configured port address and IP address of broker 120), discussed below) to communicate with the broker 120 in order to establish the channel; thus each broker (representing a cluster) has an address and has a cluster of ECUs (= a plurality of communication devices) associated with it, and each device within the cluster has an identical address; [0246] At 1035, broker receives S3 (= packet with a header) and at 1036, decrypts it with its private key, which must produce S2 (or results in a failure)… at 1039, broker encrypts S2 with the public key of the respective recipient, generated message S4 (= a second packet); at 1040, broker delivers S4 to the respective recipient (= a destination cluster or a destination device); thus the brokers, controlling each cluster or serving as a gateway for each cluster, communicate with each other via IP address (= an address in L3 packet).).
Furthermore, in the context of hardware-based packet processing circuitry, Ben-Chen discloses conducting communications between the communications devices based on the IP addresses assigned to the clusters in the L3 packet header and the protocol for the destination device indicated in the L2 packet header ([0055] The hardware-based packet processing circuitry 302 is further configured to generate an outgoing packet 430 in a second packet format corresponding to the L2 packet 114, the L3 packet 112, or the L4 packet 110 of FIG. 1. The hardware-based packet processing circuitry 302 generates the outgoing packet 430 based on the processed header portion 406' and the processed payload portion 408' of the incoming packet 400; [0027] The L2 packet 114 includes an L2 packet header 114H and an L2 packet payload 114P. The L2 packet header 114H may be encoded in Medium Access Control (MAC) packet format, Ethernet packet format, universal serial bus (USB) packet format, peripheral component interconnect express (PCIe) packet format, etc. The L2 packet payload 114P is configured to carry the L3 packet 112; Ethernet, USB, PCI are a few examples of communication protocols according to which the L2 packet header may be encoded indicating the protocol according to which a destination communications device in the second cluster communicates; [0065] With reference to FIG. 6, the hardware-based packet processing circuitry 302 receives the incoming USB packet 602, which is equivalent to the incoming packet 400 of FIG. 4, in the USB packet format (the first packet format) from a USB circuit 606. The hardware-based packet processing circuitry 302 is configured to generate the outgoing Ethernet packet 604, which is equivalent to the outgoing packet 430 of FIG. 4, in the Ethernet packet format (the second packet format) to provide to a Wi-Fi circuit 608. In this regard, the hardware-based packet processing circuitry 302 is configured to convert the USB packet format into the Ethernet packet format.).
Thus all the elements of claim 1 are known in Bauer, Acharya, and Ben-Chen. The only difference is the combination of “old elements” into a method of communication between devices allocated to different clusters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bauer based on the teachings from Acharya and Ben-Chen to derive the limitations of claim 1, because the combination uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable a vehicle network architecture that supports partially or fully autonomous vehicles.

Regarding claim 2, Bauer, Acharya, and Ben-Chen disclose the limitations of claim 1 as set forth and Bauer further discloses wherein each of the communications devices allocated to each of the clusters communicates according to a unique communications protocol (Claim 17: …wherein the sensor interface of the at least one PDC of the plurality of PDCs includes at least one of circuitry or software to receive and process raw or pre-processed sensor data from two or more different sensors using two or more physical layers or protocols; suggesting a scenario in which each sensor within a cluster formed by a PDC may communicate using a unique communications protocol).  

Regarding claim 3, Bauer, Acharya, and Ben-Chen disclose the limitations of claim 2 as set forth and Bauer further discloses wherein at least one of the clusters comprises at least two of the communications devices that communicate according to different communications protocols (Claim 17: …wherein the sensor interface of the at least one PDC of the plurality of PDCs includes at least one of circuitry or software to receive and process raw or pre-processed sensor data from two or more different sensors using two or more physical layers or protocols; suggesting a scenario in which at least two of the communications devices in at least one cluster communicate according to different communications protocols).  

Regarding claim 4, Bauer, Acharya, and Ben-Chen disclose the limitations of claim 2 as set forth and Bauer further discloses wherein the wired communications network is an in-vehicle network (IVN) (Abstract: a vehicle that includes the smart E/EA (automotive electrical/electronic architecture) is divided into zones, where each zone includes one or more PDCs and one or more sensors.).  
[0047] The eSync bus protocol may comprise uniform and secure communication functionality between various devices, such as different ECUs, across one, some, or all in-vehicle networks; [0170] and Fig. 3: Vehicle client 350 is configured to interface with various systems in the vehicle. For example, vehicle client 350 may communicate directly with certain vehicle devices via a Controller Area Network (CAN) bus. As illustrated in FIG. 3, vehicle client 350 communicates with ECU 1 (364) and ECU 2 (366) via the CAN bus.).

Regarding claim 5, Bauer, Acharya, and Ben-Chen disclose the limitations of claim 1 as set forth and Bauer further discloses wherein allocating the communications devices of the wired communications network to the clusters comprises, for each of a plurality of communications protocols used within the wired communications network, determining a total device count of communications device or communications devices within the wired communications network communicating according to the same communications protocol (([0104] A vehicle can be divided into N zones, where each zone includes one or more PDCs (Power and Data Centers) coupled to one or more sensors that cover the zone (each PDC with its connected sensors corresponding to a cluster); [0149] and Fig. 7: The first PDC includes a first sensor interface (e.g., 701, 708a, 706a, 706b, 707a, 707b) configured to receive sensor data from one or more sensors (e.g., 107a, 108a, 108h, 106g)…; Claim 17: …wherein the sensor interface of the at least one PDC of the plurality of PDCs includes at least one of circuitry or software to receive and process raw or pre-processed sensor data from two or more different sensors using two or more physical layers or protocols; thus a total device count of communications devices using the same communications protocol can be easily determined from the inventory of all the sensors connected to all the PDCs.).  

Regarding claim 6, Bauer, Acharya, and Ben-Chen disclose the limitations of claim 5 as set forth. The additional limitation, “selecting a highest device count among the total device counts as the number of clusters for the wired communications network” cited in claim 6, is obvious over the limitation “such that no more than one communications device in the plurality of communication devices configured to use a particular communications protocol is allocated to a particular cluster in the plurality of clusters” in parent claim 1.   

Regarding claim 7, Bauer, Acharya, and Ben-Chen disclose the limitations of claim 6 as set forth, and Acharya further discloses wherein assigning the addresses to the clusters comprises assigning a unique identification number to each of the clusters ([0084] Multiple electronic devices may specify that they are a member of the group (= the cluster), in which case all electronic devices that indicate that they are in the group "bunny-rabbit" will receive a message targeted to the group "bunny-rabbit" (= a cluster ID). However, such duplication (e.g., multiple electronic devices connecting with the same address, receiving all of the correspondence to that address) is valid for all address types (= unique numeric or alphanumeric addresses of the clusters).).  

Regarding claim 8, Bauer, Acharya, and Ben-Chen disclose the limitations of claim 6 as set forth. The additional limitation, “allocating, to each of the clusters, one communications device that communicates according to a communications protocol with the highest device count” is obvious over the limitation ““such that no more than one communications device in the 

Regarding claim 9, Bauer, Acharya, and Ben-Chen disclose the limitations of claim 8 as set forth. The additional limitation, “allocating, to at least one of the clusters, a second communications device that communicates according to a second communications protocol, and wherein the second communications protocol is different from the communications protocol with the highest device count” is obvious over the limitation ““such that no more than one communications device in the plurality of communication devices configured to use a particular communications protocol is allocated to a particular cluster in the plurality of clusters” in parent claim 1.

Regarding claim 10, Bauer, Acharya, and Ben-Chen disclose the limitations of claim 1 as set forth and Acharya further discloses wherein conducting communications between the communications devices based on the addresses assigned to the clusters comprises receiving a packet from a first cluster of the clusters at a first port of one of the communications devices, and wherein a header of the packet comprises an address of a second cluster of the clusters ([0155] and Fig. 1: the ECUs may be preprogrammed (via a programmed address for the broker 120 (e.g., a configured port address and IP address of broker 120), discussed below) to communicate with the broker 120 in order to establish the channel; thus each broker (representing a cluster) has an address and has a cluster of ECUs (= communication devices) associated with it, and each device within the cluster has an identical address; [0246] At 1035, broker receives S3 (= packet with a header) and at 1036, decrypts it with its private key, which must produce S2 (or results in a failure)… at 1039, broker encrypts S2 with the public key of the respective recipient, generated message S4 (= a second packet); at 1040, broker delivers S4 to the respective recipient (= a destination cluster or a destination device); thus the brokers, controlling each cluster or serving as a gateway for each cluster, communicate with each other via IP address (= an address in L3 packet).).
Furthermore, Ben-Chen discloses indication of a communication protocol for a destination device in the L2 packet header ([0027] The L2 packet 114 includes an L2 packet header 114H and an L2 packet payload 114P. The L2 packet header 114H may be encoded in Medium Access Control (MAC) packet format, Ethernet packet format, universal serial bus (USB) packet format, peripheral component interconnect express (PCIe) packet format, etc. The L2 packet payload 114P is configured to carry the L3 packet 112; Ethernet, USB, PCI are a few examples of communication protocols according to which the L2 packet header may be encoded indicating the protocol according to which a destination communications device in the second cluster communicates.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bauer, Acharya, and Ben-Chen as applied to claim 1 based on the above further teachings from teachings from Acharya and Ben-Chen to derive “wherein conducting communications between the communications devices based on the addresses assigned to the clusters comprises receiving a packet from a first cluster of the clusters at a first port of one of the communications devices, and wherein a header of the packet comprises an address of a second cluster of the clusters and a communications protocol according to which a destination communications device in the second cluster communicates”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable a vehicle network architecture that supports partially or fully autonomous vehicles.

Regarding claim 11, Bauer, Acharya, and Ben-Chen disclose the limitations of claim 10 as set forth and Acharya further discloses wherein conducting communications between the communications devices based on the addresses assigned to the clusters further comprises, based on the communications protocol and a port-to-protocol lookup table, transmitting the packet or a payload within the packet from the first port to a second port of the one of the communications devices to which the destination communications device is connected ([0155] the ECUs may be preprogrammed (via a programmed address for the broker 120 (e.g., a configured port address and IP address of broker 120), discussed below) to communicate with the broker 120 in order to establish the channel; a preprogrammed configured port address and IP address of broker is equivalent to a port-to-protocol lookup table; [0179] and Fig. 6: Smart antenna or telematics control unit (TCU) 612 may communicate with an Ethernet gateway 630, which in turn may communicate with other devices, such as steering wheel actuator ECU 620, in-car entertainment (IVI) headunit 640 (which is in turn provides communication via a USB port to a USB media module 642),).  

Regarding claim 12, Bauer, Acharya, and Ben-Chen disclose the limitations of claim 1 as set forth and Acharya further discloses wherein conducting communications between the communications devices based on the addresses assigned to the clusters comprises conducting communications between the communications devices based on the addresses assigned to the clusters asymmetrically such that communications in one direction occur at a first rate that is higher than a second rate at which communications in an opposite direction occurs ([0028] the electronic devices may be configured only to accept/process messages received via the broker device… the recipient electronic device, upon registering itself with a broker, establishes a duplex communication channel that is exclusive to the device and the broker; [0177] and Fig. 5: Various devices with vehicle 501 may communicate with Gateway--1 (540) including: headunit 512, 1Gb camera 514, 100 Mb cameras 516; it is well-known that a control message sent from a control unit to a camera needs a smaller data rate than the data rate needed to send images from the camera back to the control unit.).

Regarding claim 13, Bauer discloses a communications device (Fig. 7: Power and Data Center (PDC)) comprising: 
a plurality of ports ([0136], [0137], [0139], and Fig. 7: PDC architecture 700 including Camera ports 706, LIDAR ports 707, and Radar ports 708); and 
at least one communications unit ([0138] and Fig. 7: PDC Data SoC 702 includes interfaces 704a, 704b configured to couple to HDBaseT 4 GBit/se 1.times. unshielded twisted pair (UTP) high-speed buses.) configured to: 
at a first port of the ports, receive a packet; and based on the communications protocol and a port-to-protocol mapping, transmit the packet or a payload within the packet from the first port to a second port of the ports to which the destination communications device is connected ([0084] In some embodiments, the PDC(s) (Power and Data Center(s)) (= a communication device) for each zone feed or transmit their collected sensor data (e.g., data packets) into a ring network… data packets can be sent bi-directionally from one PDC to another PDC, bi-directionally from one computing platform to another computing platform, bi-directionally from a PDC to a computing platform, and bi-directionally from a PDC to a sensor or any other device; [0137] PDC IO SoC 701 includes radar ports 708a for communicating with radars and SCGW port 708b for communicating with SCGW 102. In the embodiment shown, radar ports 708a are each coupled to a 3 Mbit/s dual CAN-FD bus and SCGW port 708b is coupled to a 3 Mbit/s single CAN-FD bus; [0139] PDC Data SoC 702 also includes camera ports 706a, 706b and LIDAR ports 707a, 707b. Camera ports 706a, 706b are configured to couple to a camera data bus (e.g., 1 GBit/s CSI) and LIDAR ports 707a, 707b are configured to couple to Ethernet (e.g., 1 GBit/s Ethernet).). A skilled person would have been able to apply this teaching to derive a port-to-protocol look-up table for forwarding the received packet.
But Bauer does not explicitly disclose wherein a header of the packet comprises an address of a destination cluster within a communications network and a communications protocol according to which a destination communications device in the destination cluster communicates.
However, in the same field of endeavor, Acharya discloses a method of conducting communications between the communications devices based on the addresses assigned to the clusters, wherein a header of a packet comprises an address of a destination cluster within a communications network ([0155] and Fig. 1: the ECUs may be preprogrammed (via a programmed address for the broker 120 (e.g., a configured port address and IP address of broker 120), discussed below) to communicate with the broker 120 in order to establish the channel; thus each broker (representing a cluster) has an address and has a cluster of ECUs (= communication devices) associated with it, and each device within the cluster has an identical address; [0246] At 1035, broker receives S3 (= packet with a header) and at 1036, decrypts it with its private key, which must produce S2 (or results in a failure)… at 1039, broker encrypts S2 with the public key of the respective recipient, generated message S4 (= a second packet); at 1040, broker delivers S4 to the respective recipient (= a destination cluster or a destination device); thus the brokers, controlling each cluster or serving as a gateway for each cluster, communicate with each other via IP address (= an address in L3 packet).).
[0027] The L2 packet 114 includes an L2 packet header 114H and an L2 packet payload 114P. The L2 packet header 114H may be encoded in Medium Access Control (MAC) packet format, Ethernet packet format, universal serial bus (USB) packet format, peripheral component interconnect express (PCIe) packet format, etc. The L2 packet payload 114P is configured to carry the L3 packet 112; Ethernet, USB, PCI are a few examples of communication protocols according to which the L2 packet header may be encoded indicating the protocol according to which a destination communications device in the second cluster communicates.).
Thus all the elements of claim 13 are known in Bauer, Acharya, and Ben-Chen. The only difference is the combination of “old elements” into a method of communication between devices allocated to different clusters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication device of Bauer based on the teachings from Acharya and Ben-Chen to derive “at a first port of the ports, receive a packet, wherein a header of the packet comprises an address of a destination cluster within a communications network and a communications protocol according to which a destination communications device in the destination cluster communicates; and based on the communications protocol and a port-to-protocol lookup table, transmit the packet or a payload within the packet from the first port to a second port of the ports to which the destination communications device is connected”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable a vehicle network architecture that supports partially or fully autonomous vehicles.

Regarding claim 14, Bauer, Acharya, and Ben-Chen disclose the limitations of claim 13 as set forth and Ben-Chen further discloses wherein the at least one communications device is further configured to: extract the payload within the packet; and create a second packet using the payload ([0055] The hardware-based packet processing circuitry 302 is further configured to generate an outgoing packet 430 in a second packet format corresponding to the L2 packet 114, the L3 packet 112, or the L4 packet 110 of FIG. 1. The hardware-based packet processing circuitry 302 generates the outgoing packet 430 based on the processed header portion 406' and the processed payload portion 408' of the incoming packet 400; [0065] With reference to FIG. 6, the hardware-based packet processing circuitry 302 receives the incoming USB packet 602, which is equivalent to the incoming packet 400 of FIG. 4, in the USB packet format (the first packet format) from a USB circuit 606. The hardware-based packet processing circuitry 302 is configured to generate the outgoing Ethernet packet 604, which is equivalent to the outgoing packet 430 of FIG. 4, in the Ethernet packet format (the second packet format) to provide to a Wi-Fi circuit 608. In this regard, the hardware-based packet processing circuitry 302 is configured to convert the USB packet format into the Ethernet packet format.).

Claim 15 is rejected on the same grounds set forth in the rejection of claims 1 and 2. Claim 15 recites similar features as in claims 1 and 2, from the perspective of a network. Bauer further discloses a wired communications network comprising: a wired transmission media; and a plurality of communications devices configured to communicate via the wired transmission media (Figs. 1A-1D and 7). Furthermore, Acharya discloses a wired communications network comprising: a wired transmission media; and a plurality of communications devices configured to communicate via the wired transmission media (Figs. 1 and 6).

Claims 16-20 are rejected on the same grounds set forth in the rejection of claims 3-4 and 10-12, respectively. Claims 16-20 recite similar features as in claims 3-4 and 10-12, respectively, from the perspective of a network.

Response to Arguments
Applicant's arguments have been considered but they are moot because the amendments either necessitated new grounds of rejection, and/or the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Aldana et al. (US 20200120458 A1) – A cluster of cooperating vehicular communication devices.
Yamamoto et al. (US 20180287815 A1) – In-vehicle gateway device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471